DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because on page 10, line 6, “Fig. 7” is referred to. However, such Fig. 7 does not exist.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last line, the expression “wherein a superconductive feeding cable is connected to a midway portion of a line connecting each substation to the trolley line via the feeding line in parallel to the line” is indefinite because the wording therein is not clear, e.g., it is not clear as to which line of the present invention is being referred to as “a line”, and it is not clear as to which cable or line is “in parallel to the line”. 
In claim 2, the expression “the line connected in parallel” is indefinite because it is not clear as to which line connected in parallel to which structure.
In claim 5, the expression “the second extension” lacks antecedent basis. Claim 5 appears to be more properly presented if it were corrected to depend from claim 4 because the second extension is defined in claim 4.
Claim 10-11 and 13 have the same problem of claim 5. Similar correction is necessary. Upon performing corrections, applicant should be careful to avoid duplicate claims.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference (JP 5438630).
The JP reference discloses a railway direct-current feeding system having features as recited in the instant claims, including stations 1A, 1B, feeding line 5, trolley line 7, branch lines 6, and a conductive line between stations 1A, 1B and feeding line 5, wherein superconductive feeding cable 2 is located in a midway portion of the conductive line, and wherein superconductive feeding cable 2 is readable as being connected to a midway portion of the conductive line connecting each substation 1A,1B to trolley line 7 via feeding line 5 in parallel to the conductive line. The structure of the JP reference is considered to include the combination of features of instant claim 1.
Regarding instant claim 2, consider the structure of the JP reference, wherein superconductive feeding cable 2 of the JP reference is considered to have a function of inhibiting a voltage drop of the conductive line connected in parallel to feeding line 5.
Regarding instant claims 3 and 6, consider the structure of the JP reference, wherein superconductive feeding cable 2 is connected in parallel to feeding line 5 (Fig. 2).
Claims 4, 7-9, 12 and 14-16 would be more favorably considered if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
Claim 5, 10-11 and 13 would be more favorably considered if rewritten to depend from claims 4 and 7-9 (i.e., the claims that define the first and second extensions) and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamada (US 2014/0378312) and Japanese references (JP 2008-174107, JP 2000-118270 and JP 2008-213656) disclose railway direct current feeding systems including superconductive cables. Miura (US 4,468,572) discloses a feeding system including high-speed circuit breaker 91.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617